Citation Nr: 1403918	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-49 000	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals a transcript form the September 2013 hearing and, pursuant to a request by the undersigned discussed at this hearing, VA outpatient treatment reports dated through September 2013.  The Veteran indicated to the undersigned at the hearing that he waived initial consideration of this evidence by the RO.  38 C.F.R. 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The reopened claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A June 2006 rating decision denied service connection for bilateral loss of grip strength of the hands and peripheral neuropathy of the bilateral lower extremities; the Veteran was notified of this decision in July 2006 but did not file and appeal, and new and material evidence was not received within one year of the notice of this decision. 

2.  Evidence received since the July 2006 rating decision, not previously submitted, relates to unestablished facts necessary to substantiate the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities and raises a reasonable possibility of substantiating such claims. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied service connection for bilateral loss of grip strength of the hands and peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.303, 20.1103 (2006) [2013].   

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of these issues is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962, through May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  The Veteran's DD Form 214 reflects that he served in the Republic of Vietnam during the time period that exposure to an herbicide agent is presumed.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id., note 2.  

Should service connection not be warranted under the presumptions based on exposure to an herbicide, direct service connection can be established by showing that the disease or malady was otherwise incurred during or aggravated by service.  Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

A rating decision dated in June 2006 and issued in July 2006 denied service connection for bilateral loss of grip strength of the hands and peripheral neuropathy of the bilateral lower extremities.  The denial of the claim for service connection for peripheral neuropathy of the lower extremities was based on a determination that the service treatment records (STRs) were negative for a neurological condition of the bilateral lower extremities and that the condition was not demonstrated during the time period after service for which service connection could be granted on the basis of the presumed exposure to herbicides.  The denial of service connection for loss of grip strength of the hands was on the basis of a lack of any evidence of a chronic disability of either hand as a result of military service and the lack of any evidence that the claimed condition existed.  

The evidence of record at the time of the July 2006 rating decision included the STRs and VA treatment records.  The STRs, to include the reports from the July 1968 separation examination and medical history collected at that time, were negative for peripheral neuropathy, or any other disability, involving the upper or lower extremities.  The VA treatment reports included a record dated from February 1999 reflecting treatment for radiculopathy.  Additionally, an April 2001 record reflects that the Veteran complained about numbness in both feet for two months and records dated from 2003 to 2005 reflect radiating leg pain and numbness in both feet.  An August 2005 VA outpatient report noted the Veteran reporting that his lower extremity numbness began three to four years previously.  The neurological complaints reflected on these VA outpatient treatment reports did not include the upper extremities.    

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The Veteran was notified of the June 2006 decision in July 2006, but did not enter a notice of disagreement.  In fact, no further communication regarding his claim of entitlement to service connection for peripheral neuropathy was received until May 2009, when VA received his application to reopen such claims.  Therefore, the July 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities was received prior to the expiration of the appeal period stemming from the July 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence and information received since the July 2006 rating decision includes a May 2009 claim submitted by the Veteran requesting service connection for disabilities, to include peripheral neuropathy of the right and left hands and right and left leg and feet.  Service connection for diabetes based on presumed exposure to herbicides was granted by the November 2009 rating decision, which also gave rise to this appeal, and it was asserted by the Veteran's representative at the hearing before the undersigned that the Veteran's peripheral neuropathy could be the result of diabetes, to include by way of aggravation, as well as exposure to herbicides.  It was also asserted at this hearing that the Veteran suffered from peripheral neuropathy of the upper and lower extremities within one year of service.  

Reports from a September 2009 VA examination included a diagnosis of peripheral neuropathy.  The physician who conducted the examination, a surgical resident, stated that this condition was not a complication of diabetes, with the rationale provided that the Veteran's neuropathy predated his diabetes diagnosis by eight years.  The examiner also opined that the severity of the Veteran's peripheral neuropathy was not worsened or increased by diabetes, but no rationale was provided for this opinion.  In addition, no opinion was provided as to the relationship between peripheral neuropathy and service, to include the presumed exposure to herbicides therein.  

Review of the VA clinical reports contained in the Virtual VA file includes a VA outpatient treatment report dated in November 2010 reflecting peripheral neuropathy of the lower extremity felt to possibly be the result of alcohol abuse and  another such report dated in February 2011 reflecting complaints of lower extremity neuropathy and a comment from the examiner that diabetes "contributed" to such neuropathy.  An April 2011 record revealed a diagnosis of painful diabetic neuropathy and noted the Veteran's complaints of persistent tingling in the fingertips and burning in the lower extremities.  Also contained in the Virtual VA file are podiatry clinic reports dated in 2013 reflecting treatment for an ulcer of the left great toe and diagnoses of diabetes mellitus sensory neuropathy and diabetic foot ulcer.     

The Board finds that, in light of the "low threshold" standard for reopening endorsed by the Court, the additional evidence consisting of the sworn statements presented at the hearing before the undersigned and argument presented by the Veteran's representative with respect to the relationship between peripheral neuropathy and diabetes-particularly in light of the grant of service connection for diabetes subsequent to the July 2006 rating decision and the conflict in the record as to whether peripheral neuropathy in the lower extremities is attributable thereto-relates to facts necessary to substantiate the claims, and therefore represents new and material evidence.  In this regard, the credibility of the Veteran's assertion as to relevant symptomatology within one year of service and continuity of symptoms thereafter provided in testimony to the undersigned must be presumed, and such statements raise a reasonable probability of substantiating the claims.  Justus, supra.  Therefore, the claims for service connection for bilateral peripheral neuropathy of the bilateral upper and lower extremities are reopened.  38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened. 



REMAND

Inasmuch as the Board's decision above has reopened the claims for service connection for peripheral neuropathy of the bilateral lower and upper extremities, the analysis must proceed to de novo review of the claims.  Additional action by the agency of original jurisdiction (AOJ) is required in this regard. 

Specifically, the Board finds that the Veteran should be afforded another VA examination so as to determine the nature and etiology of any peripheral neuropathy of the bilateral upper and lower extremities that may be present.  In this regard, as relevant to the Veteran's upper extremities, VA treatment records and the Veteran's own statements raise the possibility of the present of a current peripheral neuropathy.  Additionally, pertaining to the Veteran's lower extremities, while a September 2009 VA examiner previously offered an etiological opinion, the Board finds such to be inadequate as there is a conflict in the record as to whether the Veteran's peripheral neuropathy is etiologically related to diabetes; the fact that the opinion did not address the relationship between peripheral neuropathy and service, to include the presumed exposure to herbicides therein; and the fact that the opinion provided no rationale for the conclusion that the severity of the Veteran's peripheral neuropathy was not worsened or increased in severity by diabetes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all extremities in which peripheral neuropathy is found to be present.  

For any extremity that peripheral neuropathy is not found to be present, the examiner should reconcile such a finding with the Veteran's statements regarding his ongoing neurological symptomatology in his bilateral upper and lower extremities as documented in his VA treatment records and at the September 2013 Board hearing.

(B)  For each extremity in which peripheral neuropathy is found to be present, the examiner should offer an opinion as to whether such is at least as likely as not  related to the Veteran's active military service, to include the presumed exposure to herbicides therein.    

In rendering his or her opinion, the clinician must consider the Veteran's statements regarding the symptoms of peripheral neuropathy within one year of service and continuity of symptomatology thereafter.  

(C)  For each extremity in which peripheral neuropathy is found to be present, the examiner should offer an opinion as to whether such is at least as likely as not caused OR aggravated (increased in severity) by the Veteran's service-connected diabetes.  If the opinion is that any such disability is aggravated by the service-connected diabetes, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.

In rendering the above opinion, the examiner should reconcile the conflict in the record as to whether peripheral neuropathy is etiologically related to diabetes or pre-dated diabetes, to include as a result of alcohol abuse.

The clinician should provide supporting rationale for each opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The clinician  must state in the examination report that the record, to include the paper claims file and electronic medical record/Virtual VA file has been reviewed.

2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  To the extent that either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


